                                 Case 8:19-bk-08083-CPM                        Doc 2     Filed 08/26/19     Page 1 of 2

                                                               United States Bankruptcy Court
                                                           Middle District of Florida, Tampa Division
 In re      Vartek, L.L.C.                                                                                 Case No.
                                                                                  Debtor(s)                Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 T. Starr Porter                                                                    4.5%
 6715 N. 53rd St.
 Tampa, FL 33610

 Twila Starr Porter Irrevocable Trust                                               95.5%
 6715 N. 53rd St.
 Tampa, FL 33610




Sheet 1 of 2 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                             Case 8:19-bk-08083-CPM                                   Doc 2       Filed 08/26/19        Page 2 of 2




  In   re:   Vartek.     L.L.C.                                                                          Case No.
                                                                                           Debtor(s)



                                                         LIST OF EQUITY SECURITY HOLDERS
                                                                                (Continuation Sheet)

  Name and last known address or place                        of           Security   class Numbe. of sEcuritid                Kind of Interest
  business ofholder


 DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

          I, the chief Restructuring officer of the corporation named as the debtor in this case, declare
                                                                                                          under penalty of
 perjury that I have read the foregoing List of Equity Security Holders and that it is true
                                                                                             and correct to the best of my
 information and belief.




  Date                                                                                Signature


                        Penqltyfor making afalse statement ofconcealing property: Fine ofup to $500,000 or imprisonment
                                                                                                                        for up to 5 years or both.
                                                                       18USC gg 152and3571.




List ofequity security holders consists of2 total paee(s)
Sofrware Copydght (c) 1994,2019 Best Case, LLC -   ww.beste"d."ol6   ' '
                                                                                                                                                     B€st Case Bankruptcy
